

115 HCON 100 IH: Providing for a correction in the enrollment of H.R. 195.
U.S. House of Representatives
2018-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. CON. RES. 100IN THE HOUSE OF REPRESENTATIVESJanuary 22, 2018Mr. Frelinghuysen submitted the following concurrent resolution; which was referred to the Committee on Appropriations, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedCONCURRENT RESOLUTIONProviding for a correction in the enrollment of H.R. 195.
	
 That in the enrollment of the bill H.R. 195, the Clerk of the House of Representatives shall make the following corrections:
 (1)Insert before section 1 the following:  AFederal Register Printing Savings Act of 2017. (2)In section 1, strike Act and insert division.
 (3)Insert before section 2002 the following:  154. (a)Employees furloughed as a result of any lapse in appropriations which begins on or about January 20, 2018, shall be compensated at their standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends.
 (b)For purposes of this section, employee means: (1)a federal employee;
 (2)an employee of the District of Columbia Courts; (3)an employee of the Public Defender Service for the District of Columbia; or
 (4)a District of Columbia Government employee. (c)All obligations incurred in anticipation of the appropriations made and authority granted by this division for the purposes of maintaining the essential level of activity to protect life and property and bringing about orderly termination of Government functions, and for purposes as otherwise authorized by law, are hereby ratified and approved if otherwise in accord with the provisions of this division.
						155.
 (a)If a State (or another Federal grantee) used State funds (or the grantee’s non-Federal funds) to continue carrying out a Federal program or furloughed State employees (or the grantee’s employees) whose compensation is advanced or reimbursed in whole or in part by the Federal Government—
 (1)such furloughed employees shall be compensated at their standard rate of compensation for such period;
 (2)the State (or such other grantee) shall be reimbursed for expenses that would have been paid by the Federal Government during such period had appropriations been available, including the cost of compensating such furloughed employees, together with interest thereon calculated under section 6503(d) of title 31, United States Code; and
 (3)the State (or such other grantee) may use funds available to the State (or the grantee) under such Federal program to reimburse such State (or the grantee), together with interest thereon calculated under section 6503(d) of title 31, United States Code.
 (b)For purposes of this section, the term State and the term grantee shall have the meaning as such term is defined under the applicable Federal program under subsection (a). In addition, to continue carrying out a Federal program means the continued performance by a State or other Federal grantee, during the period of a lapse in appropriations, of a Federal program that the State or such other grantee had been carrying out prior to the period of the lapse in appropriations.
 (c)The authority under this section applies with respect to any period in fiscal year 2018 (not limited to periods beginning or ending after the date of the enactment of this division) during which there occurs a lapse in appropriations with respect to any department or agency of the Federal Government which, but for such lapse in appropriations, would have paid, or made reimbursement relating to, any of the expenses referred to in this section with respect to the program involved. Payments and reimbursements under this authority shall be made only to the extent and in amounts provided in advance in appropriations Acts.
						.
 (4)Insert after section 2002 the following: 2003.For the purposes of division D of Public Law 115–56, the time covered by such division shall be considered to include the period which began on or about January 20, 2018, during which there occurred a lapse in appropriations.
					.
 (5)Amend the title so as to read: Making further continuing appropriations for the fiscal year ending September 30, 2018, and for other purposes.
			